Citation Nr: 1038660	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-09 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The Veteran has verified service in the Merchant Marines from 
June 1945 to August 1945.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In his March 2008 VA Form 9, the Veteran requested a Board 
hearing at a local VA office (Travel Board hearing).  A hearing 
was scheduled at the New York RO, and the Veteran was notified of 
the time and place of the hearing.  In response, the Veteran 
stated that he would not be able to travel to New York for a 
hearing and asked if it would be possible to have a hearing at a 
VA Medical Center (VAMC).  In March 2010, the RO sent the Veteran 
a letter advising him that it was not possible to hold the 
hearing at the VAMC.  The RO also noted that unless the Veteran 
informed the RO of his willingness to report for the Travel Board 
hearing or unless he had additional evidence to submit, in 30 
days it would be assumed that he had no additional evidence for 
the RO to consider and the case would be certified to the Board.  
The Veteran did not submit any additional evidence or indicate a 
willingness to report for the Travel Board hearing within the 30 
days.  Hence, his request for a Travel Board hearing is deemed 
withdrawn.  

In July 2010, the Board remanded the issues of entitlement to 
service connection for hearing loss and tinnitus for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board for 
further appellate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran denied hearing loss and tinnitus in 1998, and 
hearing loss is first shown more than 50 years after the 
Veteran's service.  

2.  Medical evidence indicates multiple potential causes for the 
Veteran's hearing loss other than service.  

3.  The only medical opinion to address the etiology of the 
Veteran's tinnitus is adverse to the claim.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a July 2005 letter issued prior to the decision 
on appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate his claims for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  A February 2007 notice letter advised 
the Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  The claims were last readjudicated in August 
2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include VA treatment records and 
examination reports and private treatment records.  The Veteran 
served in the Merchant Marines and does not have service 
treatment records.

The Board previously remanded this case so that relevant records 
could be obtained from the VAMC in East Orange, New Jersey; the 
VAMC in Northport, New York; and the VA Community Based 
Outpatient Clinic in Brick, New Jersey.  These records have been 
obtained.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument and presenting for a 
VA examination.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notices is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

Initially, the Board recognizes that the Veteran contends that he 
had service in the Merchant Marines after the end date on his 
Department of Defense Form 214 (separation document) - August 15, 
1945.  However, Merchant Marine service after August 15, 1945 
cannot be considered to establish eligibility for VA 
compensation.  See 38 C.F.R. § 3.7(x)(15) (2010).  Thus, any 
service after that date is not for consideration in the present 
claims.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).  

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The 
threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

As the Veteran did not have continuous service for VA purposes 
for 90 days or more during a period of war, or during peacetime 
service after December 31, 1946, the presumptive service 
connection provisions found in 38 C.F.R. § 3.309(a) (2010) are 
not applicable in this case.  

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

During a June 1998 physical, the Veteran denied hearing loss, 
dizziness, tinnitus or earache.  

In June 2001, the Veteran reported that his ear started to block 
up two nights ago.  He denied tinnitus out of either ear.  The 
assessment was impacted cerumen (ear wax).  

In October 2001, the Veteran sought private treatment after 
experiencing a sudden hearing loss in the right ear.  He woke up 
one morning with hearing that did not return.  He had a similar 
episode on the left side that improved.  Associated complaints 
included popping, clogging and ringing on the right side.  
Auditory testing revealed significant hearing loss on the right 
side.  According to the physician, the history, physical and 
auditory testing results suggested a right-sided sudden sensory 
neural hearing loss that was either viral, embolic, tumor, or 
Meniere's disease associated.  

Magnetic resonance imaging (MRI) of the brain and internal 
auditory canals was performed in November 2001.  The physician 
performing the MRIs noted that the MRI of the brain showed 
extensive manifestations of cerebral vascular disease and the MRI 
of the internal auditory canals showed no abnormality of the 
internal auditory canal and no evidence for acoustic schwannoma.  
3D Time of Flight MR Angiography of the Circle of Willis was also 
normal.  

In November 2001, the Veteran was seen at the Ear Specialty 
Group.  After examination and review of a hearing test and the 
MRI of the Veteran's brain, the physician's impression was that 
the Veteran's sudden nerve deafness was probably due to small 
vessel disease.   

In March 2002 - after complaining of a sudden decrease of hearing 
in his right ear occurring in October 2001, accompanied by 
tinnitus - the Veteran was given an electronystagmography (ENG) 
test and an Auditory Brainstem Response (ABR) test.  Based on the 
results of the ABR, the examiner stated that retrocochlear 
dysfunction would not be ruled out.  

In April 2005, a private audiologist examined the Veteran and 
noted his relevant history including "[service] in the Merchant 
Marines during WWII for approximately two years."  The Board 
notes that the Veteran actually had less than 2 months of 
creditable service for VA purposes.  The Veteran noted 
significant noise exposure while serving in the engine department 
for many months.  According to the audiologist, based on the 
Veteran's reported medical history, his associated hearing loss 
in the right ear seemed secondary to sudden idiopathic 
sensorineural hearing loss which occurred approximately 7 years 
ago, and his high frequency hearing impairment in the left ear 
may be noise induced, but would not meet the criteria for VA 
hearing disability benefits.  

At an August 2005 VA audiological examination, the Veteran 
reported a hearing loss bilaterally in 2001.  He stated that at 
that time he noticed a sudden drop in hearing in the right ear, 
but that he had hearing loss prior to that as well.  The Veteran 
attributed his hearing loss to loud engines aboard ship during 
his time as a Merchant Marine.  He also reported recurrent 
tinnitus in the right ear since 2001.  Testing revealed a 
bilateral hearing loss disability for VA purposes.  Other private 
audiograms and treatment reports also appear to indicate that the 
Veteran has hearing loss disability.  None of these reports 
discusses the etiology of the current hearing loss.  

In December 2006, after a review of the claims file and 
discussion of the relevant history, a VA audiologist opined that 
the Veteran's tinnitus was not due to his military service as the 
Veteran stated that his tinnitus began in 2001.  The audiologist 
could not determine if a relationship existed between the 
Veteran's military service and his current ear condition as there 
was no evidence to support an opinion, including no military 
records.

Medical professionals have suggested various causes of the 
Veteran's hearing loss.  For example, it was noted that 
retrocochlear dysfunction would not be ruled out, that sudden 
nerve deafness was probably due to small vessel disease, and that 
hearing loss was either viral, embolic, tumor, or Meniere's 
disease associated.  The only suggestion that the hearing loss 
could in any way be related to the Veteran's service, other than 
his contentions, is an April 2005 treatment note from a private 
audiologist which states that hearing impairment in the left ear 
may be noise induced (the audiologist opined that hearing 
impairment in the right ear was sudden idiopathic sensorineural 
hearing loss which occurred approximately 7 years ago).  

The April 2005 statement has been given little to no probative 
weight for the following reasons.  First, the statement simply 
suggests that hearing loss could be noise induced.  The statement 
does not provide the degree of certainty required for medical 
nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(noting that the use of the term "could," without other 
rationale or supporting data, is speculative); see also 38 C.F.R. 
§ 3.102 (2010) (By reasonable doubt is meant ... a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.).  Second, even if 
the Board accepted the audiologist's statement as an opinion that 
the Veteran's left ear hearing loss is noise induced, the 
audiologist does not specifically identify what noise caused the 
hearing loss.  The audiologist does note military noise exposure 
but does not go the next step to relate this to the current left 
ear hearing loss.  Third, any opinion regarding a relationship 
between noise exposure during service and current left ear 
hearing loss appears to be based on an inaccurate premise.  That 
is, the audiologist indicated that the Veteran had 2 years of 
service in the Merchant Marines and spent months in the engine 
department.  In fact, the Veteran has less than 2 months of 
creditable service for VA purposes. 

VA attempted to obtain an opinion regarding the etiology of 
hearing loss; however, the audiologist queried stated that she 
could not determine if a relationship existed between the 
Veteran's military service and his current ear condition as there 
was no evidence to support an opinion, including no military 
records.  The Board finds adequate the explanation for why an 
opinion could not be offered.  In this case there are no records 
available until more than 50 years after the Veteran's service.  
However, while an opinion could not be rendered, the Board finds 
that the available evidence is sufficient to reach a decision as 
to this issue.  

In this case, hearing loss is not shown until 2001, more than 55 
years after the Veteran's service in the Merchant Marines.  While 
not conclusive, this is evidence that can be considered as 
adverse to the Veteran's claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).  The Veteran appears to have 
had sudden hearing loss in 2001.  Treatment notes from 2001 do 
not show any history of hearing loss.  In fact, the Veteran did 
not report having any hearing loss prior to 2001 until his VA 
examination in 2005.  Importantly, the Veteran denied hearing 
loss at a physical in 1998.  Thus, the evidence indicates that 
the Veteran did not have any hearing loss until after 1998 and 
possibly as late as 2001.  Given the above, the preponderance of 
the evidence is against a finding that the Veteran has had 
hearing loss since service or until more than 50 years after 
service.  Moreover, the competent medical evidence indicates many 
possible causes for the hearing loss other than service.    

Regarding tinnitus, a VA audiologist opined that this condition 
is not due to the Veteran's military service as the Veteran 
stated that his tinnitus began in 2001.  Other evidence shows 
that the Veteran denied tinnitus in 1998 and in July 2002, 
January 2003, April 2003, December 2004, March 2007, and April 
2007.  Thus the evidence of record does not show tinnitus prior 
to 2001, which supports the rationale for the examiner's opinion.  

To the extent that the Veteran himself believes that there is a 
medical nexus between hearing loss and his military service, it 
is now well established that lay persons without medical 
training, such as the Veteran, are not competent to opine on 
matters requiring medical expertise, such as the etiology of 
hearing loss and tinnitus.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(noting general competence to testify as to symptoms but not to 
provide medical diagnosis).  To the extent the Veteran believes 
that he has tinnitus related to service, the Board notes that the 
Veteran denied tinnitus prior to 2001 and has repeatedly denied 
tinnitus thereafter as well.  Thus, the Veteran's statements do 
not suffice as evidence of continuity of symptomatology to 
service in regards to tinnitus.  

In sum, the Board finds that the preponderance of the evidence 
indicates that the Veteran's hearing loss and tinnitus were not 
present in service or for many years thereafter, and have not 
been shown by competent and probative medical evidence to be 
etiologically related to his active service.  Accordingly, 
service connection for hearing loss and tinnitus is not warranted 
on any basis.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


